PER CURIAM.
Yoashie Ashe (“Appellant”) appeals the trial court’s January 25, 2016 order denying his motions to vacate a final judgment of foreclosure ■ entered in favor of U.S, Bank Trust, N;A. (“Appellee”). The trial court scheduled an evidentiary hearing on Appellant’s motions to vacate and mailed a notice of the hearing. The notice, however, was mailed to an incorrect address. The unopened envelope was returned to the courthouse as undelivered. The hearing went forward as' scheduled without Appellant. Appellant claims'that his absence was due to a lack of notice.
Appellant correctly asserts that he was entitled to notice of the hearing so that he could attend. We express no opinion on the merits of Appellant’s motions to vacate. Accordingly, we remand for the trial court to reschedule the hearing on Appellant’s motions to vacate with properly addressed notices of hearing being provided to all concerned parties.
REVERSED AND REMANDED.
SAWAYA, BERGER and EDWARDS, JJ., concur.